Dismiss and Opinion Filed April 23, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00971-CV

                              SARAH MARIE SMITH, Appellant
                                         V.
                              JOHN MICHAEL SMITH, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-51420-2013

                              MEMORANDUM OPINION
                           Before Justices Bridges, O’Neill, and Brown
                                   Opinion by Justice Bridges

       The clerk’s record in this appeal is overdue and has not been filed because appellant has

failed to pay or make arrangements to pay for it. Appellant has also failed to show she is entitled

to proceed without advance payment of costs or otherwise communicate with the Court. She has

been given more than forty-five days to make payment arrangements or show she is entitled to

proceed without pre-payment, and she has been cautioned that failure to do either would result in

dismissal of the appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).
Accordingly, we dismiss the appeal. See id. 42.3(b),(c).




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE




                                              –2–
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

SARAH MARIE SMITH, Appellant                     On Appeal from the 199th Judicial District
                                                 Court, Collin County, Texas
No. 05-13-00971-CV        V.                     Trial Court Cause No. 199-51420-2013.
                                                 Opinion delivered by Justice Bridges.
JOHN MICHAEL SMITH, Appellee                     Justices O’Neill and Brown participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee John Michael Smith recover his costs, if any, of this appeal
from appellant Sarah Marie Smith.


Judgment entered April 23, 2014




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE




                                           –3–